 


109 HR 1678 IH: To amend the Internal Revenue Code of 1986 to extend the deduction for increased expensing for small business.
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1678 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mrs. Musgrave (for herself and Mr. Herger) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the deduction for increased expensing for small business. 
 
 
1.Extension of deduction for increased expensing for small businessSubsections (b), (c), and (d) of section 179 of the Internal Revenue Code of 1986 (relating to election to expense certain depreciable business assets) are each amended by striking ‘‘2008’’ each place it appears and inserting ‘‘2010’’. 
 
